Citation Nr: 0932570	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  03-27 641	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from April 1952 to December 
1953. 

In April 2005, the Board of Veterans' Appeals (Board) denied 
service connection for residuals of frostbite of the feet and 
remanded the issues of service connection for hypertension, 
hearing loss, tinnitus, and PTSD to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia for additional development. 

A June 2009 rating decision granted service connection for 
bilateral hearing loss and for tinnitus; a 20 percent rating 
was assigned for hearing loss and a 10 percent rating was 
assigned for tinnitus, each effective October 24, 2003.  
Consequently, the issues of service connection for bilateral 
hearing loss and for tinnitus are no longer part of the 
Veteran's appeal.

For reasons discussed hereinbelow, the issue of entitlement 
to service connection for PTSD is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  


FINDING OF FACT

The Veteran does not have hypertension that is causally 
related to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008). 

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran a letter in December 2003, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to service connection. 

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims file. 

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a March 2006 letter that a disability rating and 
effective date would be assigned if his claim was granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A relevant VA examination was 
conducted in February 2009.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue decided 
herein. 

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his December 2004 personal hearing.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2008). 

As will be noted below, most of the veteran's service 
treatment records have not been located, and are presumed to 
have been destroyed by fire at the National Personnel Records 
Center.  The law provides that if potentially relevant 
records are unavailable, and that they may have been 
destroyed while in the possession of the Government, the duty 
to assist is heightened and VA is obligated to advise the 
claimant of alternative forms of evidence that can be 
developed to substantiate the claim, including but not 
limited to "buddy certificates" and letters.  Dixon v. 
Derwinski, 3 Vet. App.  261, 263-264 (1992); see Washington 
v. Nicholson, 19 Vet. App. 362 (2005) (Remanding claim to the 
Board to address VA's duty to "exercise greater diligence in 
assisting the appellant with the development of evidence in 
support of his claim where medical records were lost while in 
VA custody." 

The December 2003 letter, as well as a letter sent in April 
2005, listed potential alternative sources of information 
that could substantiate the Veteran's claim, in accordance 
with Dixon, supra. 


Analysis of the Claim

The Veteran seeks service connection for hypertension.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and that 
the appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008). 

Moreover, in the case of hypertension, service connection may 
be granted if the disorder is manifested to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008). 

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2008); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Although most of the Veteran's service treatment records are 
unavailable, and are presumed to have been destroyed by fire, 
his December 1953 separation examination report is of record.  
The Veteran's blood pressure at separation was 138/90; his 
heart and vascular system were noted to be normal.  

In light of the absence of most of the Veteran's service 
treatment records, the Board has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)(the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed).
The unavailability of the Veteran's service treatment records 
does not free the Veteran from the requirement that he 
provide evidence that he currently has a disability that is 
causally related to service.  The presumed loss or 
destruction of Government records does not create an 
"adverse presumption" against the Government.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Cromer v. 
Nicholson, 19 Vet. App. 215, 218 (2005); affirmed 455 F.3d 
1346 (2006).

VA treatment records for August and September 2003 reveal 
that the Veteran had been on medication for hypertension for 
23 years prior to discontinuance of the medication, which was 
discontinued because the Veteran's blood pressure was 
considered to be within normal limits.  Blood pressure 
readings in August and September 2003 showed intermittent 
elevated readings.

The Veteran was given a VA evaluation for his hypertension in 
February 2009.  After review of the claims file and 
examination of the Veteran, the VA examiner concluded that 
the Veteran's current essential hypertension was not related 
to service because there was only one elevated reading in 
service and hypertension was not diagnosed at that time or 
for many years thereafter.  In fact, the Board notes that if 
the Veteran took medication for hypertension for 23 years and 
stopped in March 1996, this would mean that he started taking 
medication in 1973, which is still many years after service 
discharge.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (a lengthy period without complaint or treatment is 
evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim).

Because there is no evidence of hypertension in service, or 
for a number of years thereafter, and no nexus evidence of a 
current disability due to service, service connection for 
hypertension is not warranted. 

Although written statements from the Veteran have been 
considered, and lay persons are competent to testify about 
symptomatology, a layperson without medical training is not 
qualified to render a medical opinion linking a disability to 
service.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 5 (1992).
Thus, the Veteran cannot provide competent medical evidence 
of a linkage between any claimed current disorder and 
military service.  By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the service 
connected claim denied above, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.


REMAND

A review of the claims file reveals that the Veteran noted in 
an April 2007 statement that one of his service stressors was 
being onboard the USS GENERAL JOHN POPE on route to Korea in 
November 1952 when it had to go through a severe typhoon.  
The Board notes that no attempt has been made to verify this 
stressor.

Based on the above, the Board finds that additional 
development is warranted prior to Board adjudication of the 
issue of service connection for PTSD.

Consequently, the case is REMANDED to the AMC/RO for the 
following actions:

1.  The AMC/RO will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for PTSD at issue 
that is not evidenced by the current 
record.  The Veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO/AMC should then 
obtain these records and associate them 
with the claims folder.  

2.  The AMC/RO should take appropriate 
efforts to verify the Veteran's claimed 
stressor involving his presence on the USS 
GENERAL JOHN POPE during a typhoon on 
route to Korea in November 1952, to 
include utilization of the services of the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) and/or the 
National Archives and Records 
Administration (NARA) if deemed warranted.  
Follow-up inquiries should be conducted as 
required for an adequate determination.

3.  If evidence of the above stressor is 
obtained, the Veteran should be scheduled 
for a VA psychiatric examination.  The 
examining psychiatrist should be informed 
that the claimed stressor has been 
verified and requested to provide an 
opinion as to whether the Veteran has PTSD 
due to this stressor.  The claims folder, 
and a copy of this remand, will be 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
must acknowledge such receipt and review 
in any report generated.  Any indicated 
tests and studies are to be performed.  

4.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above has been completed, 
the AMC/RO will review the claims file and 
ensure that the foregoing development 
actions have been conducted and completed 
in full, especially the action related to 
the verification of a stressor.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  Thereafter, the AMC/RO must 
readjudicate the claim of service 
connection for PTSD, to include 
consideration of all of the evidence of 
record.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative will be furnished a 
supplemental statement of the case with 
reasons and bases for the decision.  The 
Veteran and his representative will be 
then given an appropriate opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).



This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


